Case 1-21-400/o0-nhAl DOCls Filed Os/lifzl Entered Vofiticl Loiesi0s

UNITED STATES BANKRUPTCY COURT CLERK

L
EASTERN DISTRICT OF NEW vont S. BANKRUPTCY ep
. EASHER i DISTRICT OF

 

Florence F Smith EW YORK Case No. 21-40578
2021 HAR | LA gchapter: 11 Subchapter V
Debtor Dated: March $,2021
wnnnaeececneenssenennnemen nee n ne nneeen nh REGEIVE D/MR

Re: New Case Chapter 11 Subchapter V
Small Business Debtor Reorganization
With Petition for Relief up to $7,500,000
U.S.C §1182(1) creditor rejects all offers
in Case Index No 1-19-40962,

The debtor is entitled to use The New Small Business Reorganization Act (SBRA} February 19, 2019 that
went into law August 23, 2020. And wishes to Amend Case Index Number 1-19-40962 to Include SBRA
with the Request to Include Extension of time, beyond 90 days after the bankruptcy filing, and the
debtor does not need to file a separate disclosure statement; but the plan must set out a history of the
debtor’s operations, a liquidations analysis and a feasible analysis; 11 USC § 1189 {b).

On Court hearing date March 9, 2021 at 10:30 AM constituted that Case Index No 1-19-40962
The Honorable Judge, Nancy Hershey Lord stated “based on procedural judge’s discretion, will
discontinue case index number 1-19-40962. Because a judge can only have one (1) case for the same
individual; and will keep the new case index no 21-40578 that offer more latitude for the debtor, than
the old Case index No 1-19-40962.”

The history of the debtor’s operations began in the year 2013 and continued Inte the year 2021 and the
month February and the year 2021. The biggest challenge in the repayment of the loan is that the
creditor (Shay Krausz aka SHK Sales, Alan J Waintraub, Esq as Jemcap Funding LLC and Bradiey Marsh as
Jemcap Funding LLC) want to be paid a specific amount beyond a fair offer of $1,750,000, making the
case impossible to settle. This petition is for Relief up to $7,500,000 U.S.C §1182(1) creditor rejects all
offers in Case Index No 1-19-40962 and in previous offers inside and outside of (The Brooklyn Supreme
Court, County of Kings, State of New York}. The debtor {Florence F Smith) has two (2) sources of
income; and possible a third (3°) pension and social security in the projected near month of April 2021.

a. Income from rental as a second income; and Income from cleaning and home
improvement as a first form of income.
The income from rental can be verified under the debtor (Florence F Smith) normal social security
number ending in 5999 for the year 2018, 2019 and 2020
b. The income from small business can be verified as $200.00 + (Integrity Enterprises

for cleaning (home and offices).

c. Income from Florence Francella Smith Home Improvement Contractor cannot be
verified for the year 2018 and 2019 and 2020, Because the debtor (Florence F Smith}
did operate the business as Home Improvement, and no income was generated as
per tax preparation report.

The Debtor (Florence F Smith} Cares Act Small Business Plan of Reorganization adopted for the year
2027 through the year 2025:

(ogee (4, “2,

 
Case 1-21-400/o0-nhAl DOCls Filed Os/lifzl Entered Vofiticl Loiesi0s

i. 1. Work with other Home Improvement Contractors to generate work on a monthly basis from
construction cleaning to home improvement to provide a more secure form of stable income.

2. Ask the court to grant an order, that the creditor (Shay Krausz aka SHK Sales, and Alan J
Waintraub, Esq as Jemcap Funding LLC, and Bradley Marsh as Jemcap Funding LLC }) cease and
desist sending mail to the tenants of the debtor (Florence F Smith) properties. So that the once
generated stable income from rentals ($9,000 to $12,000) can return repay property taxes,
water and sewer, for properties known as (127 Montrose Avenue, 168 Patchen Avenue, and 170
Patchen Avenue} located in the County of Kings and the State of New York.

3. The debtor (Florence F Smith) had spoken to different banks about refinance. All banks require
a stable income for at least two (2) years or more. Currently due to the creditor (Alan 3
Waintraub, Esq as Jemcap Funding LLC et al) spoilage of the debtor (Florence F Smith) tenancy
retention rental income (“NOTICE TO TENANTS PROPERTIES IN FORECLOSURE”}. The debtor
(Florence F Smith) tenancy and rental income depleted from $12,000 potential Monthly March
2017 rental income through August 2020 to $4,008.00 rental income, and continuing into the
month of March 2021. The debtor (Florence F Smith} plan of reorganization in tenancy and
rental income are (1) employ a Landlord and tenant court lawyer (Alero Mayor Esq) for tenant
eviction procedures at $1,500 for each apartment, where tenants have arrears in rent; and
Jandlord is unable to evict tenants based on Mayoral Orders and new court procedural frame.
Currently there are three (3} to four (4) tenants that need to vacate the apartment for better
tenants; including there are apartment (s) that need repair, to effect apartment (s) ready for
rent with financial stability for profit; to help repay the loan of $1,000,000 or less; through loan

forgiveness application.

The debtor (Florence F Smith) feasible analysis include the month of April 2021, wherein the debtor
{Florence F Smith) will have additional financial support such as her own Social Security income and
Pension Income, and would decrease the amount of money the debtor would have to take away from
business income and rental income; that was used in the past months and years (March 2017 through
March 2121) to address personal need and financial matters of the debtor (Florence F Smith).

The debtor husband R.A Smith that have left the family structure from the year 2015 and was
unwilling to help in any financial matters; have fer whatever purpose wants to assist the debtor
(Florence F Smith) in employment in Home Improvement business to generate funds to repay the loan
of no more than $4,100,000,00 This is the debtor (Florence F Smith) plan of reorganization.

The debtor (Florence F Smith) believes in a broader spectrum of income to repay ONLY $1,00,000.00
loan, and to apply the application of loan forgiveness under Federal Rules Cares Act Small Business
Administration (SBA) that certifies its need and eligibility for loan monies, a small business could receive
up to $10 million in potentially forgivable loans; and cover rent obligations, and covered utility
payments. 15 U.S.C §9005(b).

The loan that led $19,000 property tax possible tax lien from the

New York City Department of Finance in the Month of May 2015. Became an unexpected loan of
$500,000 never intended to be borrowed by the debtor (Florence F Smith) ended as a ican for $500,000
borrowed from creditor (Damion Mills and Bijan Nassi) May 8, 2015. Led into an undisclosed creditor
intention to affix as properties collaterals as loan repayment without the debtor (Fiorence F Smith)
permission or knowledge. Led on June 12, 2015 into a bigger undisclosed creditor personal foan
initiative {“i see someone is trying to suck out the equity out of your building, | can lend you $1,100,006
to pay off the default judgment, and in one year you can refinance at any bank for 5% to 7% interest
rate”) Meaning the laan of $500,000 the first base of deed-fraud, led the second creditor (Shay Krausz
aka SHK Sales} to offer a personal loan to pay off the first loan of $500,000 on June 29, 2045 from the

 
Case 1-21-400/o0-nhAl DOCls Filed Os/lifzl Entered Vofiticl Loiesi0s

second loan of $1,100,000; with the guaranteed incentive (“You will have at least $200,000 left over
from the closing of the loan in 14 days with a debtor $5,000 check deposit as guarantee that the loan
will be closed”). The loan of $345,000 was also paid from the second loan of $1,100,000 on June 29,
2015. The balance left from the loan was $250,000. The guaranteed $200,000 left from the loan of
$1,100,000 was kept by the creditor (Shay Krausz aka SHK Sales; and Alan J Waintraub, Esq as Jemcap
Funding LLC and Bradley Marsh as Jemcap Funding LLC}. The creditor forced a new loan for $250,000
from the loan of $1,100,00 by withholding the $250,000 as twelve (12) months prepaid interest and
then recharged the debtor (Florence F Smith) for a new loan $250,000, Ballooning the loan of
$1,100,000 into a loan of $1,350,000 on July 2, 2015.

When the Ioan of $1,350,000 on July 2, 2015 could not be refinanced by any bank on May 15,2016,
the creditor ((Shay Krausz aka SHK Sales; and Alan J Waintraub, Esq as Jemcap Funding LLC and Bradley
Marsh as Jemcap Funding LLC) Pushed the loan interest rate on the $1,350,000 on May 15, 2016 toa
loan a new loan of $400,000. Creating an expedited loan of $400,000. As a ioan from $1,100,000 now
has a value of $1,750,000 with prepaid interest. Where the principal loan of $1,750,060 is due and
payable on March 17, 2017. The creditor (Shay Krausz aka SHK Sales; and Alan J Waintraub, Esq as
Jemcap Funding LLC and Bradley Marsh as Jemcap Funding LLC) refused to take any form of payment
that did not offer a loan-repayment penalty. Therefore, a loan forgiveness of 50% of the principal loan
($1,100,000) under the Cares Act, Bankruptcy Scrutiny, and Criminal/ Civil Liability for loan eligibility is
the only method of loan repayment that can be absorbed by the debtor (Florence F Smith). With the
intention that the creditor (Shay Krausz aka SHK Sales; and Alan J Waintraub, Esq as Jemcap Funding LLC
and Bradley Marsh as Jemcap Funding LLC) spoilage of tenancy and rental income of the debtor
{Florence F Smith) will be addressed under the Fair Debt Collection Practice Act 1988: as usage in the
Small Business Administration under Cares Act of 2021 provide fast and direct economic assistance for
American Workers; families and small businesses; and preserve jobs for American Industries.

Foremost under 11 U.S, Code 1190 ~ Contents of plan, the loan on May 8, 2015 for $500,000; loan
repaid on June 29, 2015 was not used primarily to acquire the real property; {b) the loan for $1,100,00
agreed to on June 12, 2015 and closed on June 29, 2015 was not used primarily with the mall business.
Under Section 1123(5)(5) of this title 11.U.S. Code §1190 modify the rights of the holder of a claim
secured only by security interest in real property, that is the principal residence of the debtor (Florence

F Smith).

Flovenve & Smit Maret. 0,20 91

erate oF New YORK
COUNTY OF KINGE
SIGNED BEFORE MEAN Zl el 2-4

(4 Lave ce Qe t R

Ten P.SON!
of

Stata of New York
Notary ean asOD nagea

a tae
Couiy

 
   
 

: at, at SORE
pati GE, aes Pyros > on
Commizaian Eek = ‘ Poker Sy 4

 
 

 

DOC 15

 

 

 

 

 

 

 

. |
Tan | i

United States Bankruptcy Court
Eastern District of New York

 

 

Drop box filer form (to be filled out and added to envelope):

Filer’s Full Name: F-/o xence. Fo Sm sth

Address: {9-7 MNaonkose. Ave ; BE oolelion LY // Dad
Phone Number: 4 G-9/9- 2G s?

Email Address: FbSsmrzrH €CrTow KLVE LOL
lf required, Related Case Number: _2-/— L440 BIDE

Debtor(s) names: FLovence. fa Sonn. : 7

 

 

 

 

 

SO/CSAIS 948

ae Se ee

 
